Duckworth, Chief Justice.
This case involving a declaration in attachment in three counts and praying for a money judgment and for an equitable decree of reformation of a contract in which the record clearly discloses that the defendant, by its answer and by a mutual stipulation between the parlies, admitted that the contract should be reformed as alleged, the equitable relief was no longer an issue, and the Court of Appeals and not this court has jurisdiction to review the errors alleged in the bill of exceptions, since the ease is one at law. Rabun v. Wynn, 211 Ga. 446 (86 S. E. 2d 305); Code (Ann.) §§ 2-3704, 2-3708.

Transferred to the Court of Appeals.


All the Justices concur.